Order entered August 21, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00796-CV

                                     IN RE KAREN BURKS

                  Original Proceeding from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-01918-2019

                                             ORDER
                            Before Justices Bridges, Reichek, and Carlyle

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We DIRECT the county court to issue, within twenty-one (21)

days of the date of this opinion, a written order vacating the court’s order remanding this matter

to justice court and reinstating in county court relator’s appeal of the justice court’s judgment.

We further ORDER the county court to file with this Court, within thirty (30) days of the date of

this order, a certified copy of its order(s) issued in compliance with this order and with the

Court’s opinion of this date. Should the county court fail to comply with this order, the writ will

issue. We ORDER real party in interest Orion Prosper Lakes LLC to bear the costs, if any, of

this original proceeding.


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE